[Cite as Petrovich v. Sroczynski, 2017-Ohio-4182.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104857




                                     RAD PETROVICH
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                             MATTHEW SROCZYNSKI
                                                           DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                         Civil Appeal from the
                                        Euclid Municipal Court
                                        Case No. 15 CVI 03453

        BEFORE: Stewart, P.J., S. Gallagher, J., and Jones, J.

        RELEASED AND JOURNALIZED: June 8, 2017
ATTORNEY FOR APPELLANT

David M. Lynch
David M. Lynch, Attorney At Law
333 Babbitt Road, Suite 333
Euclid, OH 44123


FOR APPELLEE

Rad Petrovich, pro se
641 Walnut Drive
Euclid, OH 44132
MELODY J. STEWART, P.J.:

       {¶1} The trial court granted judgment to plaintiff-appellee Rad Petrovich on his

small claims complaint that defendant-appellant Matthew Sroczynski breached a contract

by failing to perform home remodeling work as promised. The sole assignment of error

in this appeal is that the magistrate who presided over the trial erred by refusing to allow

Sroczynski to call two witnesses.

       {¶2} Sroczynski had two witnesses “waiting in the hallway” prepared to testify on

his behalf at the trial, but the magistrate “stopped” him from calling those witnesses. He

argues that by doing so, the magistrate violated his due process right to call witnesses.

Sroczynski’s reference to the transcript in support of his argument does not exemplify this

error as required by App.R. 16(A)(7). Nothing in the transcript shows that the court

made any specific ruling regarding Sroczynski’s witnesses (although it is clear that they

did not testify), so we have no basis for finding error. State v. Johnson, 8th Dist.

Cuyahoga No. 96064, 2011-Ohio-4954, ¶ 3.

       {¶3} Even if Sroczynski could show that the court prevented his witnesses from

testifying, nothing in the record would show that decision to be an abuse of discretion.

       {¶4} This case arose from the small claims division of the municipal court, so the

Ohio Rules of Evidence do not apply. See Evid.R. 101(C)(8). Even with the absence of

formal rules of evidence, the court has broad discretion to regulate the admission or

exclusion of evidence in small claims cases. Wilson v. Whitmore, 8th Dist. Cuyahoga
No. 94720, 2010-Ohio-5489, ¶ 13; Sanders v. Blue, 8th Dist. Cuyahoga No. 102447,

2015-Ohio-4376, ¶ 19.

       {¶5} The transcript shows only that Sroczynski told the court that his witnesses

“would agree that I’m the same way [sic] that that’s how I work. I’ve [sic] very detailed,

I try to make sure that things are right. I try to ... I’m honest as possible, I mean, I want

to make sure that I don’t have a misunderstanding with the Better Business Bureau.”

Sroczynski’s reputation as a contractor was irrelevant to the question of whether he

breached his contract with Petrovich — a breach of contract claim does not put the

defendant’s character into issue. Excluding irrelevant evidence would have been well

within the court’s discretion. Johnson v. Monroe Realty Co., 8th Dist. Cuyahoga No.

67964, 1995 Ohio App. LEXIS 2138, 6 (May 25, 1995).

       {¶6} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Euclid

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.

______________________________________________
MELODY J. STEWART, PRESIDING JUDGE
SEAN C. GALLAGHER, J., and
LARRY A. JONES, SR., J., CONCUR